Case: 20-30579     Document: 00515849127         Page: 1     Date Filed: 05/05/2021




              United States Court of Appeals
                   for the Fifth Circuit                            United States Court of Appeals
                                                                             Fifth Circuit

                                                                           FILED
                                                                        May 5, 2021
                                  No. 20-30579                        Lyle W. Cayce
                               Conference Calendar                         Clerk



   United States of America,

                                                             Plaintiff—Appellee,

                                       versus

   Jerry Dakota Johnston,

                                                         Defendant—Appellant.


                  Appeal from the United States District Court
                     for the Western District of Louisiana
                           USDC No. 3:19-CR-397-1


   Before King, Southwick, and Ho, Circuit Judges.
   Per Curiam:*
          The attorney appointed to represent Jerry Dakota Johnston has
   moved for leave to withdraw and has filed a brief in accordance with Anders
   v. California, 386 U.S. 738 (1967), and United States v. Flores, 632 F.3d 229
   (5th Cir. 2011). Johnston has not filed a response. We have reviewed


          *
            Pursuant to 5th Circuit Rule 47.5, the court has determined that this
   opinion should not be published and is not precedent except under the limited
   circumstances set forth in 5th Circuit Rule 47.5.4.
Case: 20-30579     Document: 00515849127          Page: 2   Date Filed: 05/05/2021




                                   No. 20-30579


   counsel’s brief and the relevant portions of the record reflected therein. We
   concur with counsel’s assessment that the appeal presents no nonfrivolous
   issue for appellate review. Accordingly, counsel’s motion for leave to
   withdraw is GRANTED, counsel is excused from further responsibilities
   herein, and the APPEAL IS DISMISSED. See 5th Cir. R. 42.2.




                                        2